PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $468.40 for providing bottled water delivery and services at Mount Olive Correctional Center, respondent’s facility in Fayette County. The documentation for these services was not processed for payment within the appropriate fiscal year; therefore, claimant has not been paid. In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the invoices could have been paid.
Accordingly, the Court hereby makes an award to the claimant in the amount of $468.40.
Award of $468.40.